

	

		II

		109th CONGRESS

		2d Session

		S. 2256

		IN THE SENATE OF THE UNITED STATES

		

			February 8, 2006

			Mr. Burns introduced the

			 following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To amend the Communications Act of 1934 to ensure the

		  availability to all Americans of high-quality, advanced telecommunications and

		  broadband services, technologies, and networks at just, reasonable, and

		  affordable rates, and to establish a permanent mechanism to guarantee specific,

		  sufficient, and predictable support for the preservation and advancement of

		  universal service, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Internet and Universal Service Act

			 of 2006.

		2.Findings and

			 Purpose

			(a)FindingsCongress

			 finds the following:

				(1)The concept that

			 all Americans, no matter where they live, should have access to high-quality

			 communication services at affordable rates has been a hallmark of Federal

			 policy for over a century.

				(2)A national

			 communication and information policy must foster innovation, encourage

			 investment, create jobs, improve productivity, and increase consumer

			 benefits.

				(3)A national policy

			 is needed to accelerate the private sector deployment of advanced communication

			 infrastructure to all Americans as rapidly as possible.

				(4)The preservation

			 and advancement of universal service is a fundamental goal of the

			 Communications Act of 1934 and the Telecommunications Act of 1996, and must

			 remain the foundation of future communications policy.

				(5)Maintaining a

			 sustainable universal service fund requires recipients to be accountable for

			 how support is used.

				(6)Universal service

			 support mechanisms should be used to support the deployment and advancement of

			 a robust communications infrastructure so all Americans can enjoy new and

			 exciting communication services regardless of where they live or the technology

			 used.

				(7)Any universal

			 service support funding mechanism should be equitable, nondiscriminatory,

			 competitively neutral, and ensure affordable communications services for all

			 Americans.

				(8)Universal service

			 support should be used to provide incentives for continued investment into the

			 public network and to increase the availability of broadband service to all

			 Americans.

				(9)Since 1998 the

			 Federal Communications Commission has committed more than $13,000,000,000 to

			 help schools and libraries acquire Internet and telecommunications

			 services.

				(10)Recently

			 allegations of waste, fraud, and abuse have surfaced, and as steward of the

			 Schools and Libraries Program, the Federal Communications Commission must

			 ensure that participants use program funds appropriately.

				(11)Promoting

			 telemedicine helps link rural health care facilities to urban medical

			 centers.

				(12)Many people in

			 remote communities would not have access to health care without use of the

			 Internet, an important issue in rural communities since many lack a

			 physician.

				(b)PurposesThe

			 purposes of this Act are to develop a national telecommunications and

			 information policy that fosters innovation, encourages investment, creates

			 jobs, improves productivity, and increases consumer benefits by—

				(1)ensuring that the

			 United States becomes a world leader in broadband deployment by ensuring that

			 consumers have access to high-capacity broadband services and

			 facilities;

				(2)updating and

			 advancing the definition of universal service to ensure appropriate incentives

			 through the Federal universal service support fund are used to accelerate the

			 deployment of advanced communications and information services and

			 technologies, including broadband services, for the benefit of all

			 Americans;

				(3)eliminating

			 economic and technical barriers to investment by eligible telecommunications

			 carriers in rural and high-cost areas, as contemplated in section 706 of the

			 Telecommunications Act of 1996 (47 U.S.C. 157 note);

				(4)targeting

			 universal service support specifically to high cost areas to ensure that

			 communications services and broadband facilities are made available throughout

			 all of the States in a fair and equitable manner;

				(5)ensuring

			 universal service support contributions and distributions are—

					(A)assessed and

			 distributed in a fair, equitable, and competitively neutral manner; and

					(B)based upon a

			 methodology to assess contributions that effectuates the principles referenced

			 in this Act;

					(6)guaranteeing the

			 integrity the methods used to calculate and distribute universal service

			 support in a manner consistent with sections 214 and 254 of the Communications

			 Act of 1934 (47 U.S.C. 214 and 254);

				(7)ensuring that all

			 providers that use the network and facilities of another provider fully

			 compensate each provider for the use of its network and facilities;

				(8)ensuring the

			 integrity of the Schools and Libraries Program to deter waste, fraud, and

			 abuse, by strengthening the Federal Communications Commission’s management and

			 oversight, including imposing sanctions on applicants and vendors who

			 repeatedly and knowingly violate significant program rules; and

				(9)improving the

			 effectiveness of the Rural Health Care Program.

				3.Advanced

			 telecommunications infrastructure investment incentives

			(a)Removal of

			 barriers to advanced infrastructure investmentSection 706 of the

			 Telecommunications Act of 1996 (47 U.S.C. 157 note) is amended by adding at the

			 end the following:

				

					(d)Advanced

				telecommunications infrastructure investment incentivesThe

				Commission shall ensure that eligible telecommunications carriers have

				sufficient incentives, through the use of Federal universal service support

				mechanisms, to invest and deploy network facilities necessary to provide

				broadband service and broadband voice service for the benefit of all Americans

				in rural, insular, and high-cost

				areas.

					.

			(b)Effectuation of

			 investment incentives

				(1)Rulemaking

					(A)In

			 generalNot later than 180 days after the date of enactment of

			 this Act, the Federal Communications Commission shall complete a rulemaking to

			 define advanced telecommunications infrastructure and broadband service.

					(B)Required

			 contentIn the rulemaking required under subparagraph (A), the

			 definition of advanced telecommunications infrastructure and broadband service

			 shall include—

						(i)network

			 facilities and capabilities that enable 2-way transmission of information using

			 Internet protocol or any successor protocol, and the associated capabilities

			 and functionalities, services, and applications provided over an Internet

			 protocol platform or for which an Internet protocol capability is an integral

			 component; and

						(ii)service

			 facilities and equipment and applications that enable an end-user to receive

			 communications in Internet protocol format, regardless of whether the such

			 communications are voice, data, video, or any other form at a download

			 receiving rate of not lower than 1 megabit per second.

						(2)Advanced

			 telecommunications capability rulemakingNot later than 3 years

			 after the date of enactment of this Act, and every 3 years thereafter, the

			 Federal Communications Commission shall complete a study to review the

			 definition of advanced telecommunications infrastructure and broadband service,

			 as such term is defined under the rulemaking required in paragraph (1), taking

			 into account prevailing standards of technical and economic feasibility and

			 acceptance in the marketplace.

				(3)Deployment of

			 next generation networksNot later than 180 days after the date

			 of enactment of this Act, and every 3 years thereafter, the Federal

			 Communications Commission shall complete a study to identify economic and

			 technical barriers to the deployment of next generation advanced

			 telecommunications and information networks, services, and technologies,

			 including high-capacity transmission and distribution networks capable of

			 delivering 20 megabytes per second capacity, for the benefit of all Americans

			 in rural, insular, and high-cost areas.

				4.Ensuring

			 integrity and accountability in the distribution of universal service

			(a)Controlling the

			 growth of universal service supportSection 214(e) of the

			 Communications Act of 1934 (47 U.S.C. 214(e)) is amended—

				(1)in paragraph

			 (1)—

					(A)by redesignating

			 subparagraph (B) as subparagraph (E);

					(B)in subparagraph

			 (A), by striking ; and and inserting a semicolon; and

					(C)by inserting the

			 following after subparagraph (A):

						

							(B)offer any calling

				plan, approved by the State, as meeting the definition of affordable service,

				at rates, terms, and conditions comparable to those offered by the eligible

				telecommunications carrier that is the incumbent local exchange carrier for

				such service area;

							(C)offer such

				services and perform such functions as may be required of the eligible

				telecommunications carrier that is the incumbent local exchange carrier for

				such service area under applicable Federal and State law to protect customers

				and promote public health, safety, and welfare, including promoting the quality

				and reliability of the telecommunications services and infrastructure of the

				nation;

							(D)offer such

				services substantially over its own facilities, excluding unbundled network

				elements, and further commit to use any support received to achieve

				facilities-based coverage of the entire service area within 2 years of such

				date of designation;

				and

							;

					(2)in paragraph

			 (2)—

					(A)in the second

			 sentence, by striking , in the case of an area served by a rural

			 telephone company, and shall, in the case of all other areas,;

			 and

					(B)in the last

			 sentence, by striking for an area served by a rural telephone

			 company; and

					(3)by striking

			 paragraph (5) and inserting the following:

					

						(5)Service area

				defined

							(A)In

				generalThe term service area means the entire

				study area of an incumbent local exchange carrier for which such carrier is

				designated as an eligible telecommunications carrier.

							(B)Limitation on

				sizeNo carrier may be designated an eligible telecommunications

				carrier under this section for any area smaller than the entire study area of

				an incumbent local exchange

				carrier.

							.

				(b)Eligible

			 telecommunications carrier designation discipline

				(1)In

			 generalSection 214(e) of the Communications Act of 1934 (47

			 U.S.C. 214(e)) is amended by adding at the end the following:

					

						(7)Calculation of

				support

							(A)In

				generalThe Commission shall calculate the amount of support

				payable to any eligible telecommunications carrier based on a prior showing of

				the actual costs of providing, maintaining, and upgrading of facilities and

				services in the service area for which such support is intended of each such

				carrier.

							(B)ElectionAn

				eligible telecommunications carrier may elect to have the Commission calculate

				the amount of support payable to it on the basis of the forward looking costs

				of such

				carrier.

							.

				(2)RulemakingNot

			 later than 270 days after the date of enactment of this Act, the Commission

			 shall complete a rulemaking to implement section 214(e)(7) of the

			 Communications Act of 1934, including establishing competitively neutral

			 criteria for demonstrating actual costs as required by such section for

			 eligible telecommunications carriers not currently submitting cost data under

			 subparagraph (B) of such section.

				(c)Oversight of

			 use of universal service supportSection 254 of the

			 Communications Act of 1934 (47 U.S.C. 254) is amended by adding at the end the

			 following:

				

					(m)Accountability

				of eligible telecommunications carriers

						(1)In

				generalThe Commission shall require each eligible

				telecommunications carrier receiving support under this section to certify

				annually to the Commission that such carrier is using such support in

				compliance with subsection (e) and section 214(e), including establishing with

				specificity that such support is being used for the provision, maintenance, and

				upgrading of facilities and services for which such support is intended.

						(2)Competitively

				neutral criteriaThe Commission shall establish competitively

				neutral criteria for the annual certifications described in paragraph (1) that

				impose substantially similar burdens of substantiation on each eligible

				telecommunications

				carrier.

						.

			(d)Effective date;

			 transition period for authorized eligible telecommunications carriers

				(1)In

			 generalThis section and the amendments made by this section

			 shall take effect on the expiration of the date which is 1 year after the date

			 of enactment of this Act.

				(2)Compliance with

			 this section for carriers already designated as eligible

					(A)Compliance

			 requiredEach telecommunications carrier designated as an

			 eligible telecommunications carrier under section 214(e) of the Communications

			 Act of 1934 (47 U.S.C. 214(e)) prior to the date of enactment of this Act shall

			 comply with the provisions of this section on or after the date described in

			 paragraph (1).

					(B)Penalty for

			 noncomplianceAny telecommunications carrier designated as an

			 eligible telecommunications carrier under section 214(e) of the Communications

			 Act of 1934 (47 U.S.C. 214(e)) prior to the date of enactment of this Act, who

			 fails to comply with the provisions of subparagraph (A) shall have such

			 designation revoked by the Commission.

					5.Stabilization of

			 universal service funding

			(a)Ensuring an

			 equitable contribution base for universal service

				(1)In

			 generalSection 254(d) of the Communications Act of 1934 (47

			 U.S.C. 254(d)) is amended to read as follows:

					

						(d)Universal

				service support contributions

							(1)Administration

				of universal service programsIn administering Federal universal

				service funding mechanisms, and developing a contribution methodology for

				support for rural, insular, and high cost areas the Commission shall

				ensure—

								(A)that Federal

				universal service funding mechanisms are specific, predictable, and

				sufficient—

									(i)to preserve and

				advance universal service and to enable access to advanced telecommunications

				infrastructure and broadband services, as that term is defined under section

				3(b)(1) of the Internet and Universal Service

				Act of 2006; and

									(ii)to effectuate

				the principles set forth in subsection (b); and

									(B)that

				contributions to such funding mechanisms are specific, predictable, and

				sufficient to sustain the funding of networks used to preserve and advance

				universal service.

								(2)Non-discriminatory

				contribution mechanism

								(A)In

				generalEach provider of telecommunications, broadband service,

				or broadband voice service shall contribute to the Federal universal service

				funding mechanisms established under this section.

								(B)RequirementsThe

				Commission shall ensure that the contributions required under subparagraph (A)

				shall be—

									(i)equitable and

				non-discriminatory among different types of providers;

									(ii)applied as

				broadly as possible to all types of providers; and

									(iii)competitively

				and technologically neutral, excluding no class of providers from the

				obligation to contribute.

									(3)De minimis

				exceptionThe Commission may exempt a provider of

				telecommunications, broadband service, or broadband voice service or any class

				of such providers from the requirements of this subsection if the

				communications activities of such provider are limited to such an extent that

				the level of contributions of such provider to the preservation and advancement

				of universal service would be de minimis.

							(4)Contribution

				assessment flexibility

								(A)In

				generalThe Commission may employ any methodology to assess

				contributions to effectuate the principles referenced in this section,

				including—

									(i)revenues;

									(ii)working

				telephone numbers; or

									(iii)any other

				current or successor identifier protocols or connections to the network.

									(B)Use of more

				than 1 methodologyIf no 1 methodology employed under

				subparagraph (A) effectuates the principles described under this subsection,

				the Commission may employ a combination of any such methodologies.

								(C)Revenue based

				methodologyNotwithstanding paragraph (2)(B)(ii), if the

				Commission determines that a revenues based methodology, by itself or in

				combination with another methodology or methodologies, effectuates the

				principles described under this subsection, the Commission may assess the

				interstate, intrastate, and international revenues of a provider of

				telecommunications, broadband service, or broadband voice service.

								(D)LimitationNothing

				in this subsection precludes a State from establishing funding mechanisms to

				preserve and advance universal service within that State pursuant to subsection

				(f).

								(5)Non-discriminatory

				eligibility requirementA provider of telecommunications,

				broadband service, or broadband voice service is not exempted from the

				requirements of this subsection solely on the basis that such provider is not

				eligible to receive support under this section.

							(6)RulemakingNot

				later than 180 days after the date of enactment of the

				Internet and Universal Service Act of

				2006, the Commission shall complete a rulemaking proceeding to

				effectuate the provisions of this subsection.

							(7)Billing

				StatementA contributor to universal service mechanisms under

				this section shall—

								(A)be entitled, but

				not required, to place on any bill of a customer a separate line item charge

				that does not exceed the percentage that such contributor is required to

				contribute under this section; and

								(B)label such line

				item charge Federal Universal Service Fee.

								(8)DefinitionsIn

				this subsection:

								(A)Broadband

				serviceThe term broadband service means any

				service used for transmission of information of a user's choosing with a

				transmission speed of at least 200 kilobits per second in at least 1 direction,

				regardless of the transmission medium or technology employed, for a fee

				directly—

									(i)to the public;

				or

									(ii)to such classes

				of users as to be effectively available directly to the public,

				including—

										(I)digital

				subscriber line service;

										(II)cable modem

				service;

										(III)spectrum based

				broadband service; or

										(IV)any service

				providing such transmission speed that uses advanced telecommunications

				capability, as that term is defined in section 706(c) of the Telecommunications

				Act of 1996.

										(B)Broadband voice

				serviceThe term broadband voice service means a

				2-way voice service used for transmission of information of a user's choosing

				that is—

									(i)interconnected

				with a public switched network; or

									(ii)transmitted, in

				whole or in part, over the Internet, as that term is defined in section

				231(e)(3), or over any successor

				protocol.

									.

				(2)Conforming

			 amendmentSection 254(b)(4) of the Communications Act of 1934 (47

			 U.S.C. 254(b)(4)) is amended by striking telecommunications

			 services and inserting telecommunications, broadband service, or

			 broadband voice service.

				(b)Proper

			 accounting of universal service contributions

				(1)From all

			 budgetsNotwithstanding any other provision of law, the receipts

			 and disbursements of the universal service contributions collected by the

			 Federal Communications Commission under section 254 of the Communications Act

			 of 1934 (47 U.S.C. 254) shall not be counted as new budget authority, outlays,

			 receipts, or deficit or surplus for purposes of—

					(A)the budget of the

			 United States Government as submitted by the President;

					(B)the congressional

			 budget;

					(C)the Balanced

			 Budget and Emergency Deficit Control Act of 1985; or

					(D)any other statute

			 requiring budget sequesters.

					(2)Additional

			 exemptionsSection 1341, subchapter II of chapter 15, and

			 sections 3302, 3321, 3322, and 3325 of title 31, United States Code, shall not

			 apply to the—

					(A)collection and

			 receipt of universal service contributions, including the interest earned on

			 such contributions; or

					(B)disbursement or

			 other obligation of such contributions authorized by the Commission under

			 section 254 of the Communications Act of 1934 (47 U.S.C. 254).

					(c)Effective

			 dateThis section, and the amendments made by this section, shall

			 apply to all universal service contribution obligations due on or after the

			 date of enactment of this Act.

			6.Network traffic

			 accountability standards

			(a)Network traffic

			 identification accountability rulesSection 251 of the

			 Communications Act of 1934 (47 U.S.C. 251) is amended by adding at the end the

			 following:

				

					(j)Identification

				of traffic

						(1)In

				generalNot later than 120 days after the date of enactment of

				the Internet and Universal Service Act of

				2006, the Commission shall issue and adopt rules to require each

				carrier to properly identify the traffic that such carrier originates or

				transmits in such a manner as to enable a terminating carrier to properly

				identify, measure, and charge for such traffic.

						(2)Required

				content

							(A)Transmission

				rulesAny rule adopted under paragraph (1) shall require all

				carriers—

								(i)originating

				traffic to transmit information identifying the originating carrier,

				jurisdiction, and party from which such traffic originates;

								(ii)to transmit such

				identifying information without alteration or deletion;

								(iii)except

				originating carriers to transmit records identifying the originating carrier;

				and

								(iv)to route traffic

				in accordance with the local exchange routing guide established by the industry

				to ensure traffic is routed on trunk groups appropriate to the jurisdictional

				status of such carrier.

								(B)Alternate

				routing arrangementsIn fulfilling any requirement under

				subparagraph (A), a carrier may, if approved in writing by the terminating

				carrier, use alternate routing arrangements.

							(C)Process

				rulesNotwithstanding subparagraph (A), any rule adopted under

				paragraph (1) shall also require the Commission to establish—

								(i)an expedited

				informal complaint process for the enforcement of such rule; and

								(ii)such remedies as

				may be appropriate to be imposed on carriers found to be in violation of such

				rule.

								(D)Available

				remediesA remedy described under subparagraph (C)(ii) may

				include—

								(i)the imposition of

				damages in accordance with section 209;

								(ii)the imposition

				of a forfeiture in accordance with section 501;

								(iii)permitting the

				terminating carrier that receives telecommunications traffic not accompanied by

				the information required in this subsection to bill the carrier that delivered

				the traffic to the terminating carrier the charges that would have applied if

				the Commission finds that the failure of such carrier to provide such

				information caused or contributed to the inability of the terminating carrier

				to bill the proper carrier; or

								(iv)such other

				remedy as the Commission determines appropriate.

								(3)Definition of

				carrierAs used in this section, the term carrier

				means any telecommunications carrier including any broadband, broadband voice,

				CMRS provider, and any other entity that directly or indirectly obtains

				telephone numbers, or any successor identifier, from the numbering

				administrator, or any successor administrator, established under this

				section.

						.

			(b)Separations

			 freezeAll separations allocations for telecommunications

			 carriers authorized under section 410(c) of the Communications Act of 1934 (47

			 U.S.C. 410(c)) shall be frozen until such time as the Commission completes a

			 rulemaking under this subsection establishing a comprehensive system of

			 intercarrier compensation for all telecommunications and information services

			 carried on the network of more than 1 carrier.

			7.Ensuring

			 integrity and accountability in the schools and libraries programTitle IV of the Communications Act of 1934

			 (47 U.S.C. 401 et seq.) is amended by adding at the end the following:

			

				417.Universal

				Service Administrator

					(a)Appointment of

				USAC as permanent administratorThe Universal Service

				Administrative Company is appointed the permanent Administrator of the

				universal service support mechanisms established under section 254.

					(b)OversightThe

				Administrator shall be subject to oversight by the Commission.

					(c)Duties of the

				AdministratorThe Commission shall define the duties and

				responsibilities of the Administrator.

					(d)Accountability

				and enforcementThe Commission, in consultation with the

				Administrator, shall—

						(1)ensure the

				integrity and accountability of all programs established under section 254(h);

				and

						(2)not later than

				180 days after the date of enactment of the Internet and Universal Service Act of 2006,

				establish rules—

							(A)identifying

				appropriate fiscal controls and accountability standards that apply to the

				Schools and Libraries Program under section 254(h);

							(B)including a

				memorandum of understanding, or including contractual relationships, as the

				Commission determines appropriate, defining the administrative structure and

				processes by which the Universal Service Administrative Company administers the

				Schools and Libraries Program under section 254(h);

							(C)creating

				performance goals and measures for the Schools and Libraries Program under

				section 254(h), such goals and measures shall be used by the Commission to

				determine—

								(i)how efficiently

				and cost-effectively funds are spent in supporting the telecommunications needs

				of schools and libraries; and

								(ii)areas for

				improved operations; and

								(D)establishing

				appropriate enforcement actions, including imposition of sanctions on

				applicants and vendors who repeatedly and knowingly violate program rules set

				forth in section 254(h), such as debarment from the program for individuals

				convicted of crimes or held civilly liable for actions taken in connection with

				the Schools and Libraries

				Program.

							.

		8.Improving

			 effectiveness of rural health care support mechanismSection 254(h) of the Communications Act of

			 1934 (47 U.S.C. 2549h)) is amended—

			(1)in paragraph (1),

			 by striking subparagraph (A) and inserting the following:

				

					(A)Health care

				providers for rural areas

						(i)DiscountsA

				telecommunications carrier, or other provider of communications services shall,

				upon receiving a bona fide request, provide telecommunications services which

				are necessary for the provision of health care services in a State, including

				instruction relating to such services, to any public or nonprofit health care

				provider in that State at a discounted rate that is 25 percent of the lowest

				rate available in that State.

						(ii)LimitationThe

				discount required under clause (i) shall be available only to a public or

				nonprofit health care provider located in a rural area.

						(iii)DefinitionFor

				purposes of this subparagraph, the term rural area means—

							(I)any incorporated

				or unincorporated area in the United Sates, or in the territories or insular

				possession of the United States, including any area within the Federated States

				of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau,

				that has not more than 20,000 inhabitants based on the most recent available

				population statistics published in the most recent decennial census issued by

				the Census Bureau;

							(II)any area located

				outside the boundaries of any incorporated or unincorporated city, village, or

				borough that has more than 20,000 inhabitants based on the most recent

				available population statistics published in the most recent decennial census

				issued by the Census Bureau; or

							(III)any area that

				qualified as a rural area under the rules of the Commission in effect on

				December 1, 2004.

							;

				and

			(2)in paragraph

			 (7)—

				(A)in clause (vi),

			 by striking ; and and inserting a semicolon; and

				(B)by striking

			 clause (vii) and inserting the following:

					

						(vii)not-for-profit

				nursing homes or skilled nursing facilities;

						(viii)critical

				access hospitals;

						(ix)emergency

				medical services facilities;

						(x)hospice

				providers;

						(xi)rural dialysis

				facilities;

						(xii)tribal health

				clinics;

						(xiii)not-for-profit

				dental offices;

						(xiv)school health

				clinics;

						(xv)residential

				treatment facilities;

						(xvi)consortia of

				health care providers consisting of 1 or more entities described in clauses (i)

				through (xv); and

						(xvii)any other

				entity the Commission determines—

							(I)eligible to

				receive discounted telecommunications service under paragraph (1)(A);

				and

							(II)essential to the

				health, education, or safety of the

				public.

							.

				

